Case: 15-30898      Document: 00513465432         Page: 1    Date Filed: 04/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30898                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            April 14, 2016
BRENDIA JOYCIA FORD,                                                       Lyle W. Cayce
                                                                                Clerk
              Plaintiff–Appellant,

v.

BRITISH PETROLEUM, P.L.C.,

              Defendant–Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                              USDC 2:15-CV-1726


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Brendia Joycia Ford, proceeding pro se, appeals the
dismissal of her claims against Defendant–Appellee British Petroleum, P.L.C.
In September 2015, the district court dismissed Ford’s claims pursuant to
Federal Rule of Civil Procedure 12(b)(6) for failing to sufficiently allege facts
that would support a claim upon which relief can be granted. It also held that



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30898    Document: 00513465432     Page: 2   Date Filed: 04/14/2016



                                 No. 15-30898
even if Ford had stated a claim, res judicata provided an alternative ground
for dismissal insofar as Ford’s claims concern the same nucleus of operative
facts as alleged in her 2012 complaint that the court had previously dismissed
with prejudice. The court also denied Ford’s motion to recuse the district court
judge and dismissed as moot Ford’s Motion for Intervention of the United
States Attorney General.
      “Although we liberally construe pro se briefs, such litigants must still
brief the issues and reasonably comply with the standards of [Federal Rule of
Appellate Procedure] 28 in order to preserve them.” Davison v. Huntington
Ingalls, Inc., 712 F.3d 884, 885 (5th Cir. 2013) (quoting Clark v. Waters, 407 F.
App’x 794, 796 (5th Cir. 2011) (per curiam)). Rule 28 provides, among other
things, that the appellant’s brief must include “a concise statement of the case
setting out the facts relevant to the issues submitted for review . . . with
appropriate references to the record.” Fed. R. App. P. 28(a)(6). It also requires
that the brief’s argument contain the “appellant’s contentions and the reasons
for them, with citations to the authorities and parts of the record on which the
appellant relies.” Fed. R. App. P. 28(a)(8)(A). Non-compliance with Rule 28
justifies dismissal when it is “so ‘fundamental’ that it prevents the court from
engaging in meaningful review.” Davison, 712 F.3d at 885 (quoting Owens v.
Sec’y of Army, 354 F. App’x 156, 158 (5th Cir. 2009) (per curiam)).
      Even when we construe Ford’s brief liberally, we conclude that she does
not adequately address the district court’s reasoning for dismissing her claim
or denying her other motions and does not describe how she is entitled to any
relief. Further, Ford’s brief neither cites to the record nor does it adequately
explain the relevance of the case law she references. Accordingly, we DISMISS
the appeal for want of prosecution and DENY all pending motions.




                                       2